Citation Nr: 0519238	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for the postoperative 
residuals of removal of a cataract of the right eye with 
accompanying loss of vision.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran currently resides within the jurisdiction 
of the RO in Baltimore, Maryland.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2004.

The issue of service connection for the postoperative 
residuals of removal of a cataract of the right eye with 
accompanying loss of vision, based on a de novo review of the 
record, and the issue of entitlement to service connection 
for hypertension, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right eye disability was denied 
by the RO in January 1978.  The veteran was notified of this 
decision and of his appellate rights, but failed to file a 
timely appeal.

2.  The evidence received since the unappealed January 1978 
rating decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 1978 rating decision denying service 
connection for a right eye disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence received since the January 1978 Board 
decision that denied entitlement to service connection for a 
right eye disability is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2004).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, which is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  This change 
in the law is applicable in this case because the veteran's 
claim was filed after August 29, 2001, the effective date of 
the amendment; specifically, his petition to reopen a claim 
of service connection for a right eye disability, was 
received at the RO in November 2001.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

For the purpose of reopening the veteran's claim only, the 
Board finds that the requirements of the VCAA have been 
satisfied. 

Factual Background

The evidence of record at the time of the January 1978 rating 
decision that denied service connection for a right eye 
disorder is summarized below. 

The service medical records show that the February 1968 
enlistment examination indicates that the veteran had a 
visual defect in his right eye.  His right eye vision was 
noted to be 20/200.

An October 1968 service medical record indicates that the 
veteran complained of pain in his right eye.  It was noted 
that the veteran had surgery 6 years prior for removal of 
glass or a foreign body, and an iridectomy had been 
performed.  

A November 1968 service medical record indicates that the 
veteran lost his only pair of glasses.  On examination, right 
eye vision was 20/70, left eye vision was 20/20.  It was 
noted that two pairs of regular glasses and one pair of 
sunglasses were ordered for him.  

A January 1969 service medical record indicates that the 
veteran lost two pairs of glasses.  He complained of swelling 
in the right eye and right-sided headaches.  The examiner 
noted that it was important that the veteran have glasses 
because of his previous eye trauma.

An April 1969 service medical record indicates that the 
veteran sustained a gunshot wound to his right thigh.  
Treatment records contain no reference to a right eye 
disability.

The March 1970 separation examination indicates that the 
veteran's right eye distant vision was 20/180, and his left 
eye distant vision was 20/62.

The December 1970 VA examination indicates that the veteran 
had an irregularity of the pupil with partial loss of the 
external portion of the iris in the right eye, due to an 
injury in 1965.  

An August 1975 private medical report indicates that the 
veteran had a right eye cataract removed.  

In December 1975, the RO denied the veteran's claim for 
service connection for cataract of the right eye.  The RO 
stated that the enlistment examination noted that there was a 
right eye abnormality, and on medical examination in service 
the veteran gave a history of right eye injury and surgery 
prior to service.  Additionally, the RO noted that there was 
no evidence of change in vision, cataract, or aggravation 
during service.  The veteran was notified of the decision and 
his appellate rights.  He did not appeal this determination, 
which is final.  38 U.S.C.A. § 7105.

The additional evidence submitted subsequent to the December 
1975 rating decision includes an October 1975 VA progress 
note which notes that the veteran reported being injured in 
the right eye in Vietnam.  It was noted that he had a 
cataract operation in his right eye the week prior.  A 
November 1977 reported showed aphakia of the right eye.  
Reconstructive surgery was recommended.

In November 1977, the RO confirmed the December 1975 denial 
of service connection for a right eye condition.  The veteran 
was notified of this decision and his appellate rights.  The 
veteran did not appeal this decision, which is final.  
38 U.S.C.A. § 7105.

A July 1977 VA progress note indicates that the veteran had 
traumatic aphakic bullous keratopathy of the right eye.  The 
veteran reported that he was involved in an explosion while 
in Vietnam, and was injured.  

Subsequently received was a statement submitted in November 
1977 by the veteran's private physician indicates that 
aphakic bullous keratopathy of the right eye.  There was 
post-traumatic pain.  He was involved in an explosive injury 
in Vietnam.  In September 1977 the veteran underwent a right 
eye corneal transplant.

In December 1977, the RO confirmed the December 1975 denial 
of service connection for a right eye condition.  The veteran 
did not appeal this decision, which is final.  38 U.S.C.A. 
§ 7105.

In January 1978, a November 1977 private hospital discharge 
summary was submitted.  The summary indicated that the 
veteran had a painful traumatic bullous keratopathy and 
aphakia and was admitted to the hospital for a penetrating 
corneal transplant and insertion of an intraocular lens in an 
effort to restore vision and relieve him of his chronic pain.  
The veteran had provided a history of right eye injury and 
surgery prior to entry into the service, and involvement in 
an in-service explosion that resulted in severe damage to the 
right eye with loss of vision.  

In January 1978, the RO confirmed the December 1975 denial of 
service connection for a right eye connection.  The veteran 
was notified of this decision and his appellate rights.  The 
veteran did not appeal this decision, which is final.  
38 U.S.C.A. § 7105.  However, the veteran may reopen his 
claim by submitting new and material evidence.  38 U.S.C.A. § 
5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In November 2001, the veteran submitted a statement in which 
he acknowledged that he had a slight eye injury before active 
duty, but he was found fit for duty and served for two years.  
He stated that the pre-service injury to his eye was not so 
severe as to cause blindness, but during his service in 
Vietnam he was exposed to Agent Orange and other unsanitary 
conditions, which resulted in his eye becoming worse over 
time.  He stated that he should be service connected for the 
aggravation of his injured eye, and since his service in 
Vietnam, he was totally blind in his right eye.

Subsequently received were private medical records pertaining 
to the right eye surgery in November 1977.  Also received 
were private medical record showing treatment for various 
disorders in 2000 and 2001.

An April 2002 letter from the Maryland Motor Vehicle 
Administration indicates that the veteran was denied renewal 
of his CDL Intrastate Waiver based on his multiple medical 
conditions.  

In January 2003, records from the November 1977 right eye 
corneal transplant were submitted.  Also received in January 
2003 were additional service medical records which contain 
evaluations of his eyes in March 1968 and January 1969

A March 2003 VA examination for the eye indicates that the 
veteran reported in-service trauma to the right eye with a 
secondary infection.  The impression was history of trauma in 
the right eye while in service with a secondary infection, 
now status post penetrating keratoplasty that failed causing 
angle-closure, however with no light perception, and pain; 
non-insulin-dependent diabetes mellitus without diabetic 
retinopathy.

A May 2003 addendum to the March 2003 VA eye examination 
indicates that the examiner reviewed the veteran's claims 
file.  The examiner noted that there was a note on the 
veteran's enlistment examination that indicated that his 
right eye visual acuity was 20/70.  The examiner stated that 
it appeared that the injury to his right eye occurred prior 
to his enlistment, and all resulting degeneration of that 
condition did not appear related to any military service.

In the June 2003 notice of disagreement, the veteran stated 
that he was involved in an explosion, received treatment, and 
had worsening of his eyesight since that time.  He admitted 
that he had an eye injury prior to service, but contended 
that he received further damage in the explosion in Vietnam 
in November 1970.  He stated that the explosion was a 
nighttime bombing at the junction of the Gulf of Tonkin.  He 
stated that the explosion caused additional damage to the 
right eye, and he stated that a medic washed his eye with 
water from a canteen.

In a March 2004 statement, the veteran stated that while 
serving in Vietnam, his original special eyeglass 
prescription was damaged/broken while serving in combat.  He 
stated that following combat related damage to his 
eyeglasses, he was sent to Da Nang and fitted with 
"substituted sub-level prescription eyeglasses because of 
non-availability of my original special prescription."

In the September 2004 hearing, before the undersigned 
Veterans Law Judge, the veteran testified in relevant part 
that while in Vietnam "something exploded out in front of us 
one night and some trash got in my eyes and they called me 
and told me to wash it out and my glasses broke so they sent 
me down to Da Nang to get my glasses refitted."  He also 
stated that the doctor did not have his prescription, so he 
was given "substitute glasses."  He indicated that he then 
started having problems, and started "squinting a little bit 
and I think that's what caused that cataract to form."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2004).

The Board finds that the service medical records received by 
the RO in January 2003 are new and material evidence.  
Specifically, the records include treatment notes concerning 
the eyes, dated March 1968 and January 1969.  This evidence 
bears directly on the issue of whether the veteran's current 
eye disability was incurred in or aggravated by service.  
Accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right eye disability 
is reopened, and to this extent only, the claim is granted.  


REMAND

Having reopened the veteran's claim for service connection 
for a right eye disability, the case must now be considered 
based on a de novo review of the record.

The veteran concedes that he sustained a right eye injury 
prior to his entry into service.  However, he maintains that 
his right eye was further injured while in service.  He 
testified in his September 2004 hearing that while in Vietnam 
"something exploded out in front of us one night and some 
trash got in my eyes and they called me and told me to wash 
it out and my glasses broke so they sent me down to Da Nang 
to get my glasses refitted."  He also stated that the doctor 
did not have his prescription, so he was given "substitute 
glasses."  He indicated that he then started having 
problems, and started "squinting a little bit and I think 
that's what caused that cataract to form."  Thus, the 
veteran contends that the preexisting injury to his right eye 
was aggravated by his conditions of service.  

38 U.S.C.A. § 1154 provides that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  Additionally, a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).

In a May 2003 addendum to a March 2003 VA eye examination the 
examiner indicated that the veteran had a preservice right 
eye injury.  The resulting degeneration did not appear to be 
related to his military service.  The Board is of the opinion 
that additional information is needed with regard to the 
reported inservice eye injury which resulted in him wearing 
the incorrect prescription glasses.  

As to the veteran's claim for service connection for 
hypertension, the veteran maintains that is hypertension is 
related to his service connected diabetes.  The service 
medical records are negative for hypertension.  A VA medical 
center treatment record from October 1975 noted blood 
pressure of 150/62, without a diagnosis of hypertension or 
indication of medication used to control this condition.  A 
May 2003 addendum to the March 2003 VA examination indicates 
generally that "there is a strong relationship about 
hypertension occurring more often in diabetic patients 
according to recent literature."  A September 2004 note 
submitted by the veteran's private doctor indicates that the 
veteran exhibited borderline high blood pressure as early as 
1995, and his service-connected diabetes was diagnosed in 
2000.  The Board is of the opinion that a more definite 
opinion is needed as to whether any etiological relationship 
exists between the veteran's service-connected diabetes, 
diagnosed in November 2000, and his hypertension.  

In view of the above the Board finds that additional 
development is warranted

Accordingly, this claim is REMANDED for the following 
actions:

1.  The claims folder and a copy of this 
Remand should be referred to the same VA 
physician who performed the March 2003 
VA diabetes and hypertension examination 
and subsequent addenda (if unavailable, 
to another VA endocrinologist).  The 
physician is requested to review the 
claims folder and in an addendum provide 
an opinion as to whether it is as likely 
as not that the veteran's diabetes 
caused or aggravated the essential 
hypertension.  A complete rational for 
any opinion expressed should be included 
in the addendum.  Any additional 
examinations or tests deemed necessary 
by the physician should be accomplished.

3.  The claims folder and a copy of this 
Remand should be referred to the VA 
physician who performed the March 2003 
VA eye examination, or to the VA 
physician who submitted the May 2003 
addendum (if unavailable, to another VA 
ophthalmologist).  The physician is 
requested to review the claims folder 
and in an addendum provide an opinion as 
to whether it is as likely as not that 
the veteran's right eye disability 
underwent a chronic increase in severity 
during service, as a result of the 
claimed injury from an explosion or the 
claimed incorrect prescription, that is, 
beyond the natural progression of the 
preexisting injury, to include the 
development of the right eye cataract.

The examiner is to be informed that the 
incidents involving an explosion, debris 
in the right eye which was treated by a 
medic, and the incorrect eyeglass 
prescription, as described by the 
veteran and as noted in the above 
portion of this Remand, are consistent 
with the circumstances of the veteran's 
duty in Vietnam, as provided for in 38 
U.S.C.A. §1154.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
ROBERT P. REGAN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


